Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-7, 9-10, 14-17 and 23-27 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-7, 9-10, 14-17 and 23-27 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed integrated circuit comprising a second domain configured to be supplied with power at a second supply voltage greater than the first supply voltage and including at least one second transistor comprising a floating gate region, a second gate region and a second gate dielectric region located between the floating gate region and the second gate region, wherein the second gate region is configured to be biased at a voltage that is higher than the first supply voltage, wherein the first and second gate dielectric regions have a same composition and are configured such that the at least one first transistor is turned off for any biasing of the first gate region at a voltage that is lower than or equal to the first supply voltage, in combination with the remaining claimed limitations of claim 1; the claimed integrated circuit comprising a second transistor of the first .



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


					/HUNG K VU/                                                            Primary Examiner, Art Unit 2897